DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this In re Thorington, application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim(s) 21 and 29 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 and 14 of U.S. Patent No. 10,779,433. Although the claims at issue are not identical, they are not patent ably distinct from each other because whereas all limitation are asserted in and/or anticipated by the patented claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim (s) 21-23, 27-31 and 34-35, 37 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Turner 2011/0149525.
Regarding claim 21, Turner discloses a rack for mounting multiple equipment modules (Fig 1), the rack comprising: a frame (12) having first vertical posts (34, 36, including all vertical posts on left side at extreme corner of rack front and rear of 12 that connects with horizontal posts; not explicitly labeled) on a first leftmost side of the frame (left side of 12 at front of rack as depicted Fig 1) and second vertical posts (34, 36, including all vertical posts on right side at extreme corner of rack front and rear of 12 that connects with horizontal posts; not explicitly labeled) on a second rightmost side of the frame (on right of 12 at front of rack as depicted Fig 1); a plurality of RF amplifier modules (20 there are 8 units at least, par 0025) mounted to the frame between the first vertical posts and the second vertical posts (as depicted Fig 2), each RF amplifier module further comprising an RF amplifier circuit (as depicted Fig 9) having an RF (126) and an amplified RF outputs (114); and a first RF power combiner (111) having first combiner inputs (16) connected to the amplified RF output of at least two RF amplifier modules of the plurality of RF amplifier modules (see Fig 9; connects byway of coupler portion 50, par 0034) and configured to deliver a first combined RF power output (par 0028), wherein: the first RF power combiner is at least partially contained in at least a first volume (space between rear vertical post of 12 and 36 on left side) between the first vertical posts of the frame (as depicted Figs 2, 3), each of the at least two RF amplifier modules has a front face (58 and/or including 42, 124, Fig 6) located at the front side of the rack (Fig 1); and each front face of each RF amplifier module comprises an electrical circuit (132, 134 and/or 46) coupling the respective amplified RF output to the first RF power combiner (par 0040).
Regarding claim 22, Turner discloses the rack of claim 21, wherein: the RF amplifier modules are removably mounted in the rack (as depicted Fig 1); and each front face comprises a first connector (38) configured to removably connect the electrical circuit to the first RF power combiner (via portion 23, par 0022), the first connector being arranged of a distal left side or at a distal right side of the front face (par 0024).
claim 23, Turner discloses the rack of claim 21, wherein: each RF amplifier module further comprises a printed circuit board (18) with each RF amplifier circuit of the corresponding RF amplifier module (56); the front face is removably mounted to the printed circuit board (Fig 6); and the electrical circuit of each front face is connected to the amplified RF output of the corresponding RF amplifier module via a second connector (130, Fig 9).
Regarding claim 27, Turner discloses the rack of claim 21, wherein the first RF power combiner comprises between two and ten first combiner inputs, the first combiner inputs being respectively connected to between two and ten amplified RF outputs of the RF amplifier modules to deliver the first combined RF power output (par 0023).
Regarding claim 28, Turner discloses the rack of claim 21, further comprising an impedance adapter (23) mounted in at least one of the first volume between the first vertical posts (Fig 2).
Regarding claim 29, Turner discloses a rack for mounting multiple equipment modules (Fig 1), comprising: a frame (12) having first vertical posts (34, 36, including all vertical posts on left side at extreme corner of rack front and rear of 12 that connects with horizontal posts; not explicitly labeled) on a leftmost side of the frame (left side of 12 at front of rack as depicted Fig 1) and second vertical posts (34, 36, including all vertical posts on right side at extreme corner of rack front and rear of 12 that connects with horizontal posts; not explicitly labeled) on a second rightmost side of the frame (on right of 12 at front of rack as depicted Fig 1); a plurality of RF amplifier modules (20 there are 8 units at least, par 0025) mounted to the frame between the first vertical posts and the second vertical posts (Fig 2), each RF amplifier module further comprising an RF amplifier circuit (as depicted Fig 9) having an RF input (126) and an amplified RF output (114); a first RF power combiner (lower portion 16) having first combiner inputs (lower 111) connected to the amplified RF outputs of at least two RF amplifier modules of the plurality of RF amplifier modules (see Fig 9; connects byway of coupler portion 50, par 0034) and configured to deliver a first combined RF power output (par 0028); a second RF power combiner (upper portion 16) having second combiner inputs (upper 111) connected to the amplified RF outputs of at least two RF amplifier modules of the plurality of RF amplifier modules and configured to deliver a second combined RF power output (par 0028),wherein: the first and second RF power combiners are at least partially mounted in at least one of a first volume (space between rear vertical post of 12 and 36 on left side) between the first vertical posts of the frame (as depicted Figs 2, 3), each of the at least two RF amplifier modules has a front face (58 and/or including 42, 124, Fig 6) located at the front side of the rack (Fig 1); and each front face of each RF amplifier module comprises an electrical circuit (132, 134 and/or 46) coupling the respective amplified RF output to the first RF power combiner (par 0040).
Regarding claim 30, Turner discloses the rack of claim 29, wherein: the RF amplifier modules are removably mounted in the rack (as depicted Fig 1); and each front face comprises a first connector (38) configured to removably connect the electrical circuit to the first RF power combiner (via portion 23, par 0022), the first connector being arranged of a distal left side or at a distal right side of the front face (par 0024).
Regarding claim 31, Turner discloses the rack of claim 29, wherein: each RF amplifier module further comprises a printed circuit board (18) with each RF amplifier circuit of the corresponding RF amplifier module (56); the front face is removably mounted to the printed circuit board (Fig 6); and the electrical circuit of each front face is connected to the amplified RF output of the corresponding RF amplifier module via a second connector (130, Fig 9).
Regarding claim 34, Turner discloses the rack of claim 29, wherein the first RF power combiner comprises between two and ten first combiner inputs, the first combiner inputs being respectively connected to between two and ten amplified RF outputs of the RF amplifier modules to deliver the first combined RF power output (par 0023).
Regarding claim 35, Turner discloses the rack of claim 29, further comprising an impedance adapter (23) mounted in at least one of the first volume between the first vertical posts (Fig 2).
Regarding claim 37, Turner discloses the rack of claim 29, wherein the front face of the RF amplifier modules further comprises an electrically insulating cover (42, Fig 5).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Claims 24-26 and 32-33, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner 2011/0149525.
Regarding claims 24-26 and 32-33, Turner discloses the rack of claims 21, 25 and 29 respectively, except wherein a nominal operating frequency range of the RF amplifier modules is between 3 MHz and 3 GHz: wherein a nominal output power each of the RF amplifier module is between 1 KW and 100 KW; wherein a nominal output power each of the RF amplifier module is between 3 KW and 30 KW. 
 Official Notice is taken that it is well known in the art to formulate any frequency/power range as desired to achieve a preferred result for purposes of optimizing desired operating state, thereby improving versatility and functionality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include a nominal frequency range of 3MHz and 3GHz, use nominal output power ranges between 1 kw and 100 kw or between 3kw and 30kw since it was known in the art that different frequency and nominal output ranges can be readily adjusted in such devices based on the end users application or preference, offering user adjustability and control during operation, enhancing versatility and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding claim 36, Turner discloses the rack of claim 35, except wherein the impedance adapter is configured to adjust an output impedance of the first RF power combiner to 50 ohms.
Official Notice is taken that it is well known in the art to formulate any impedance range as desired to achieve a preferred result for purposes of optimizing desired operating state, thereby improving versatility and functionality. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an impedance of the first power combiner to 50 ohms since it was known in the art that such an ohm selection is merely based on the end users application or preference, offering user adjustability and control during operation, enhancing versatility since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                             
July 30, 2021